Exhibit 10.58

ALLDALE MINERALS II, LP

JOINDER AGREEMENT

 

Dated effective as of January 3, 2019

 

Reference is made to that certain Amended and Restated Limited Partnership
Agreement of AllDale Minerals II, LP dated October 5, 2015, as amended by that
certain First Amendment to the Amended and Restated Limited Partnership
Agreement of AllDale Minerals II, LP, dated effective as of January 3, 2019 (as
amended, the "Partnership Agreement"), by and among AllDale Minerals Management
II, LLC and the Limited Partners party thereto.  Capitalized terms not defined
herein shall have the meanings given to them in the Partnership Agreement.

 

Alliance Royalty, LLC hereby joins in and adopts the Partnership Agreement as a
Limited Partner thereunder and agrees to be bound by the terms thereof as a
Limited Partner. 

 

IN WITNESS WHEREOF, the undersigned has caused this Joinder Agreement to be
executed effective as of the date first above written.

 

 

ALLIANCE ROYALTY, LLC

 

 

 

 

 

By: 

/s/  R. Eberley Davis

 

 

R. Eberley Davis, Senior Vice President,
General Counsel and Secretary

 

 

 







--------------------------------------------------------------------------------

 



ALLDALE MINERALS II, LP

JOINDER AGREEMENT

 

Dated effective as of January 3, 2019

 

Reference is made to that certain Amended and Restated Limited Partnership
Agreement of AllDale Minerals II, LP dated October 5, 2015, as amended by that
certain First Amendment to the Amended and Restated Limited Partnership
Agreement of AllDale Minerals II, LP, dated effective as of January 3, 2019 (as
amended, the "Partnership Agreement"), by and among AllDale Minerals Management
II, LLC and the Limited Partners party thereto.  Capitalized terms not defined
herein shall have the meanings given to them in the Partnership Agreement. 

 

AllRoy GP, LLC hereby joins in and adopts the Partnership Agreement as the
General Partner thereunder and agrees to be bound by the terms thereof as the
General Partner. 

 

IN WITNESS WHEREOF, the undersigned has caused this Joinder Agreement to be
executed effective as of the date first above written.

 

 

 

ALLROY GP, LLC

 

 

 

 

 

By: 

/s/  R. Eberley Davis

 

 

R. Eberley Davis, Senior Vice President,
General Counsel and Secretary

 

 



--------------------------------------------------------------------------------